Citation Nr: 0014443	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-08 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $12,419 was timely filed.


REPRESENTATION

Veteran-Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran-appellant served on active duty from September 
1950 to September 1953.  He began receiving VA pension 
benefits effective from April 1994. 

This appeal arose from a January 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) in Lincoln, Nebraska, which denied a 
request for waiver of recovery of an overpayment of pension 
benefits on the basis that the appellant did not submit a 
timely request for waiver of the overpayments.  


FINDINGS OF FACT

1.  The appellant was notified on May 24, 1997 of overpayment 
of pension benefits. 

2.  A request for waiver of recovery of the indebtedness was 
received in December 1997, more than 180 days after the 
notice of the indebtedness.  


CONCLUSION OF LAW

The request for waiver of overpayment of pension benefits was 
not timely filed.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.963(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by VA to 
the debtor, or (2) except as otherwise provided herein, if it 
is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by VA to the 
debtor.  The 180 day period may be extended if the individual 
requesting a waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); 
see also 38 U.S.C.A. § 5302(a).

The veteran-appellant was notified by the RO on May 24, 1997 
of overpayment of pension benefits, and of right to file for 
a waiver of the indebedness.  A request for waiver of 
recovery of the indebtedness was not received from the 
appellant until December 24, 1997, more than 180 days after 
notice of the indebtedness.  In his December 1997 request for 
waiver of overpayment (on a Statement in Support of Claim 
form), the veteran acknowledged that he had received the May 
24, 1997 notice of overpayment.  His only contentions pertain 
to the factors considered in a waiver determination; he did 
not allege that his December 1997 request for waiver of 
overpayment was timely or that he had requested an extension 
of the 180 day time limit for requesting waiver of 
overpayment.  Likewise, in his notice of disagreement and 
substantive appeal, the veteran offered no contention or 
evidence to demonstrate that his waiver of overpayment was 
timely.  The veteran's representative refers to the veteran's 
argument, and also contends waiver is warranted, but does not 
enter a contention on the veteran's behalf that his waiver 
was timely or that a request for waiver had been filed.  

The United States Court of Appeals for Veterans Claims has 
held that "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In this case, as request for 
waiver of recovery of the indebtedness was received in 
December 1997, which was more than 180 days after the May 
1997 notice of the indebtedness, and the veteran has 
presented no evidence or argument that a timely appeal was 
filed, the Board must find that the veteran's request for 
waiver of overpayment of pension benefits was not timely 
filed; as such, the claim is without legal merit, and must be 
denied.   38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2). 


ORDER

A request for waiver of recovery of an overpayment of pension 
benefits was not timely.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

